Title: From Benjamin Franklin to Ingenhousz, 2 October 1781[–21 June 1782]
From: Franklin, Benjamin
To: Ingenhousz, Jan



Passy, Oct. 2. 1781[–June 21, 1782].
It is a long time, my dear Friend, since I have had the Pleasure of writing to you. I have postpon’d it too often, from a Desire of writing a good deal on various Subjects, which I could not find sufficient time to think of properly: Your Experiments on the Conducting of Heat was one Subject; the finishing my Remarks on the Stroke of lightning in Italy was another; then I was taken ill with a severe Fit of the Gout soon after you left us, which held me near three Months, and put my Business & Correspondence so far behind-hand, that I was long in getting it up again. Add to this, that I find Indolence increases with age, and that I have not near the Activity I formerly had. But I cannot afford to lose your Correspondence in which I always found so much Pleasure & Instruction, I now force myself to write, & I fancy this Letter will be long.
I have now before me your several Favours of Dec. 5. 1780 Feb. 7. April 7. May 23. & Aug. 29. 1781. I was glad to find by the first, that you enjoy’d a good State of Health, and that you had Leisure to pursue your Philosophical Enquiries. I wish you that continued Success which so much Industry, Sagacity & Exactness in making Experiments, have a Right to expect. You will have much Pleasure immediate by that Success, & in time great Reputation. But for the present, the Reputation will be given grudgingly & in as small a Quantity as possible, mix’d too with some Mortification. One would think that a Man so labouring disinterestedly for the Good of his Fellow-Creatures, could not possibly by such means make himself Enemies; but there are Minds who cannot bear that another should distinguish himself even by greater usefulness; and tho’ he demands no Profit, nor any thing in Return but the Good Will of those he is serving, they will endeavour to deprive him of that, first by disputing the Truth of his Experiments, then their Utility, & being defeated there, they finally dispute his Right to them, and would give the Credit of them to a Man that liv’d 3000 Years ago, or at 3000 Leagues distance, rather than to a Neighbour or even a Friend. Go on, however, & never be discouraged. Others have met with the same Treatment before you, and will after you. And whatever some may think & say, it is worth while to do Men Good, for the Self Satisfaction one has in the Reflection.
Your Account of the Experiments you made with the Wires, gave me a great deal of Pleasure: I have shown it to several Persons here who think it exceedingly curious. If you should ever repeat those Experiments, I wish your Attention to one Circumstance. I think it is possible, that in dipping them into the Wax & taking them out suddenly, the Metal which attracts Heat most readily, may chill & draw out with it a thicker Coat of Wax; and this thicker Coat might in the Progress of the Experiment, be longer in melting. They should therefore be kept so long in the Wax, as to be all well and equally heated. Perhaps you may thus find the Progress of Heat in the Silver quicker and greater. I think also that if the hot Oil in which you dipt the Ends was not stagnant but in Motion, the Experiment would be more compleat: because the Wire wch. quickest diminishes the Heat of the Oil next to it, finds soonest the Difficulty of getting more Heat from the Oil farther distant, which depends on the Nature of Oil as a Conductor of Heat, that which is already cooled interfering between the hotter Oil & the Wire.— In reversing the Experiment also, to try which of the Metals cools the fastest, I think the Wires should be dipt in running cold Water; for when stagnant, the hot Wires by communicating Heat to the Water that is near them, will make it less capable of receiving more Heat; and as the Metals which communicate their Heat most freely & readily will soonest warm the Water round them, the Operation of such Metals may therefore soonest stop,—not because they naturally longer withhold their Heat, but because the Water near them is not in a State to receive it.— I do not know that these Hints are founded, I suggest them only as meriting a little Consideration.— Every one is surprized that the Progress of the Heat seems to have no Connection with the Gravity or the Levity of the Metals.—
Those whom I have heard speak of your Book, speak well of it. But I think it has not been so much talkd of as might have been expected. This however is a Matter that is subject to accidents. The Death of a Prince, a Battle, or any other important Event happening just on the Publication of a new Book, tho’ a very good one, occasion it to be little spoken of, and for sometime almost forgotten. We Printers & Booksellers are well acquainted with this.
You ask for News from America, and particularly what Effects attended the Defection of Arnold, and what were his Motives. He tried to draw others after him, but in vain; not a Man followed him. We discover’d his Motive by an intercepted Letter. It was a Bribe of five thousand Pounds Sterling. This he received in Bills of Exchange on London, where the Money was put into the Funds on his Account. He lives cover’d with Infamy, and despis’d even by those who expected to be serv’d by his Treachery. You will see by a German Almanack which I send you, how his Effigies was treated at Philadelphia. And since you ask for American Newspapers, I will send you some German Ones. We have three in that Language published Weekly at Philadelphia and Germantown, by which you may judge that the People with us who speak it are very numerous; and now that England can no longer monopolize our Commerce, the ancient Connections of those People with their Mother Country will be a means of opening a considerable American Trade with Germany by the North Seas, & the Mediterranean.
Never were Wars more unjustly and causelessly begun than those England is now engag’d in with your Country & mine. If she persists in them she is ruined; as she deserves to be. These Wars were evidently Wars of Rapine; they had no Provocation but the Hopes of Plunder. I think you us’d to have a better Opinion of that Nation than it deserv’d. It is extremely corrupted.
Mr. le Begue de Presle is much out of Town, so that I wish you had among the French a Correspondent, who resides constantly at Paris. I imagine M. le Roy would suit you. Tho’ M. de Presle I believe will do what he can about your Publications. I shall be glad to see your Piece on the Electrophore when it is printed in English or French. I do not so easily read the German.—
I have never received a Line from Mr Wharton since his Arrival in America, and know nothing of his Affairs. I have desired Dr Bancroft who corresponds with him, to write to you about him.


Jan. 20. 1782.
Not having yet finish’d my Letter, begun so long since I have receiv’d yours of Dec. 8. I am sorry the Publication of your Book has been kept back for want of hearing from me: I did propose to finish my Paper relating to the Weathercock of Pere Barletti, but had mislaid his Book & what I had written. I will now endeavour to do it; but my Thoughts are so employ’d in Matters of a different kind, that I cannot easily fix them on philosophical Subjects.— The Experiments you mention of the dazzling Brightness of a certain Smoke, and the Burning of a wire Cord are extreamly curious. I wish to be better acquainted with them.
I grieve with you for the unhappy Situation of our Friend Sir John Pringle.—

  
June 21. 1782.
I have not till this Day had time to finish the little Paper above mentioned, which I now send you enclos’d. The Imperial Ambassador has had the Goodness two or three times to offer the Conveyance of Letters to you: and I have as often promis’d to make Use of that Conveyance, & fully intended it; but something or other has always prevented it. I wonder at your Goodness that you continue Writing to so bad a Correspondent. I have a few days since receiv’d your Favour of April 24. thro’ the Hands of Mr Fave, who is so kind as to promise taking care of the Answer, & it is to his Care that I propose committing this.— He has also delivered to me the German Edition of your Opuscule. There are several Pieces in it which I much desired to read; but I will wait for the French, as that will be easier for me, having for these many Years been but little accustomed to the German.—I again regret that the Publication should have been delay’d on my Account. I am sorry that any Misunderstanding should arise between you & Dr Priestly. The Indiscretions of Friends on both sides often occasion such Misunderstandings. When they produce public Altercation, the Ignorant are diverted at the Expense of the Learned. I hope therefore that you will omit the polemic Piece in your French Edition, and take no public Notice of the improper Behaviour of your Friend; but go on with your excellent Experiments, produce Facts, improve Science & do good to Mankind. Reputation will follow, and the little Injustices of contemporary Labourers will be forgotten. My Example may encourage you, or else I should not mention it. You know that when my Papers were first published, the Abbé Nollet, then high in Repute, attack’d them in a Book of Letters. An Answer was expected from me, but I made none, to that Book nor to any other. They are now all neglected, and the Truth seems to be established. You can always employ your time better than in Polemics. I have not yet seen Dr Priestly’s 5th Vol. The Review is not worth your Notice.
I wonder Dr Bancroft has not yet written to you about your affair with Mr Wharton. I will again press him to do it. I know not what to think of Wharton’s Conduct towards you. He never writes to me; but as you say he has made some Remittance to Mr Coffyn, I hope you will not lose the Money you intrusted him with.— I will take care to forward your Letter to him, & will withal give him some Admonition on your Account.—
Mr Lavoisier, the other Day show’d an Experiment at the Academy of Sciences to the Comte du Nord, that is said to be curious. He kindled a hollow Charcoal, and blew into it a Stream of dephlogisticated Air. In this Focus, which is said to be the hottest Fire human Art has yet been able to produce, he melted Platina in a few Minutes.
Our American Affairs wear a better Aspect now than at any time heretofore. Our Councils are perfectly united. Our People all arm’d and disciplined. Much and frequent Service as Militia has indeed made them all Soldiers. Our Enemies are much diminish’d, and reduc’d to two or three Garrisons: Our Commerce & agriculture flourish. England at length sees the Difficulty of conquering us, & no longer demands Submission, but asks for Peace. She would now think herself happy to obtain a federal Union with us, & will endeavour it. But perhaps will be disappointed, as it is the Interest of all Europe to prevent it. I last Year requested of Congress to release me from this Service, that I might spend the Evening of Life more agreably in philosophic Leisure. But I was refused. If I had succeeded, it was my Intention to make the Tour of Italy with my Grand son, pass into Germany and spend some time happily with you, whom I have always loved, ever since I knew you, with uninterrupted Affection. We have lost our common Friend, the excellent Pringle! How many pleasing Hours you and I have pass’d together in his Company! I must soon follow him, being now in my 77th Year; but you have yet a Prospect of many Years of usefulness still before you, which I hope you will fully enjoy; and I am persuaded you will ever kindly remember your truly affectionate Friend
B Franklin
Dr Ingenhauss.

